           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 1 of 14




 1   Arpita Bhattacharyya (SBN: 316454)
      arpita.bhattacharyya@finnegan.com
 2   FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
 3   3300 Hillview Avenue
     Palo Alto, California 94304
 4   Telephone: (650) 849-6600
     Facsimile:      (650) 849-6666
 5
     *additional attorneys listed in signature block
 6

 7   Attorneys for Defendants Lenovo (United States) Inc.
     and Motorola Mobility LLC
 8
 9

10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION
12

13
     NEODRON LTD.,                                      CASE NO. 3:19-cv-05644-SI
14
                           Plaintiff,                   DEFENDANTS’ MOTION TO STRIKE
15                                                      SECOND SUPPLEMENTAL
                    v.                                  DECLARATION OF RICHARD FLASCK
16                                                      AND PORTIONS OF NEODRON’S
     LENOVO GROUP LTD., LENOVO                          RESPONSIVE CLAIM CONSTRUCTION
17   (UNITED STATES) INC., AND                          BRIEF
     MOTOROLA MOBILITY LLC.,
18                                                      Date: July 24, 2020
                           Defendants.                  Time: 10:00 AM
19                                                      Location: Courtroom 1, 17th Floor
                                                        Judge: Hon. Susan Illston
20

21

22

23

24

25

26

27

28
                                                            DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                            PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                               CASE NO. 3:19-CV-05644-SI
              Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 2 of 14




 1
                                                          TABLE OF CONTENTS
 2

 3   NOTICE OF MOTION .................................................................................................................. 1

 4   STATEMENT OF RELIEF ........................................................................................................... 1

 5   MEMORANDUM AND POINTS OF AUTHORITIES ............................................................... 2

 6   I.        INTRODUCTION ............................................................................................................. 2
 7   II.       RELEVANT FACTUAL BACKGROUND ...................................................................... 2
 8   III.      LEGAL STANDARD........................................................................................................ 4
 9
     IV.       ARGUMENT ..................................................................................................................... 5
10
               A.        Neodron’s Second Supplemental Flasck Declaration is Untimely and
11                       Improper ................................................................................................................. 5

12             B.        The Untimely and Improper Disclosure of the Second Supplemental Flasck
                         Declaration was Neither Justified Nor Harmless, and Should be Stricken............ 7
13
               C.        CONCLUSION .................................................................................................... 10
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                      DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                                              i       PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                                         CASE NO. 3:19-CV-05644-SI
              Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 3 of 14




 1                                                       TABLE OF AUTHORITIES

 2
     Cases
 3
     02 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
 4     467 F.3d 1355 (Fed. Cir. 2006)......................................................................................................... 4
 5   Asia Vital Components Co., Ltd. v. Asetek Danmark A/S,
       377 F. Supp. 3d 990, 1005 (N.D. Cal. 2019) .................................................................................... 7
 6

 7   Friskit, Inc. v. RealNetworks, Inc.,
       No. C 03-5085 FMS, 2005 WL 6249309 (N.D. Cal. Mar. 22, 2005) ......................................... 6, 10
 8
     GoPro, Inc. v. C&A Marketing, Inc.,
 9     No. 16-cv-03590-JST, 2017 WL 2335377 (N.D. Cal. May 30, 2017) ..................................... 5, 7, 9
10   Integrated Circuit Sys. v. Realtek Semiconductor Co.,
        308 F. Supp. 2d 1106 (N.D. Cal. 2004) ............................................................................................ 4
11
     Ipsilium LLC v. Cisco Systems, Inc.,
12
       No.17-cv-07179-HSG, 2019 WL 1644399 (N.D. Cal. Apr. 16, 2019) ........................................ 4, 7
13
     Jarritos, Inc. v. Reyes,
14     345 Fed.Appx. 215 (9th Cir. 2009) ................................................................................................... 5

15   Largan Precision Co., Ltd. v. Fujifilm Corp.,
       No. 10-cv-01318-SBA, 2012 WL 4097719 (N.D. Cal. Sept. 17, 2012) ....................................... 6, 7
16
     Tristrata, Inc. v. Microsoft Corp.,
17
       No. 11-CV-03797-JST, 2013 WL 12172909 (N.D. Cal. May 13, 2013) ................................ passim
18
     Wong v. Regents of Univ. of California,
19    410 F.3d 1052 (9th Cir. 2005) .......................................................................................................... 5

20   Yeti by Molly Ltd. v. Deckers Outdoor Corp.,
       259 F.3d 1101 (9th Cir. 2001) ...................................................................................................... 4, 5
21

22   Rules

23   Fed. R. Civ. P 16(f) ............................................................................................................................... 4

24   Fed. R. Civ. P 37(c)(1) .......................................................................................................................... 4
25   Fed. R. Civ. P. 37(b)(2)......................................................................................................................... 4
26   Fed. R. Civ. P. 37(c)(1) ......................................................................................................................... 5
27

28
                                                                                       DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                                               ii      PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                                          CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 4 of 14




 1                                          NOTICE OF MOTION

 2          TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE THAT on July 24, at 10:00 a.m., by telephonic conference, or

 4   soon thereafter as the matter may be heard before the Honorable Susan Illston, Defendants Lenovo

 5   (United States) Inc. and Motorola Mobility LLC will and hereby does move to strike the Second

 6   Supplemental Declaration of Richard A. Flasck (“Second Supplemental Flasck Declaration”) in

 7   Support of Plaintiff Neodron Ltd.’s Responsive Claim Construction Brief (Dkt. 77-2) and portions of

 8   Plaintiff Neodron Ltd.’s Responsive Claim Construction Brief (Dkts. 76 and 78) that rely on it
 9   because Neodron failed to produce the Second Supplemental Flasck Declaration in accordance to the
10   requirements of Patent L.R. 4-3 and the Court’s scheduling order (Dkt. 37) as modified by the Court
11   (Dkt. 65). Defendants submit that the Second Supplemental Flasck Declaration is untimely,
12   improper, and highly prejudicial to Defendants, and should be stricken or excluded because
13   Neodron’s failure is neither substantially justified nor harmless.
14          This motion is based upon this Notice of Motion, the Statement of Relief, the accompanying
15   Memorandum of Points and Authorities, the Declaration of Cecilia Sanabria and the exhibit attached
16   thereto, the [Proposed] Order filed concurrently herewith, all other papers, the pleadings in this
17   action, evidence and argument that the parties may present before or at the hearing on this matter,
18   and any other matters of which this Court may take judicial notice.

19                                        STATEMENT OF RELIEF

20          Defendants respectfully request that the Court strike the Second Supplemental Declaration of

21   Richard A. Flasck in Support of Plaintiff Neodron Ltd.’s Responsive Claim Construction Brief (Dkt.

22   77-2) and portions of Plaintiff Neodron Ltd.’s Responsive Claim Construction Brief (Dkts. 76 and

23   78) identified in the table below that rely on it, because, to Defendants’ prejudice, Neodron failed to

24   timely produce the Second Supplemental Flasck Declaration.

25
                           Portions of Neodron’s Responsive Claim Construction
26
                                       Briefs that Should Be Stricken
27                           Page:Row         Cited Paras. of 2nd Supp. Flasck Decl.
                                 13:11-12              ¶ 23
28
                                                              DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                        1     PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                 CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 5 of 14




                                 13:24-14:5             ¶¶ 15-23
 1
                                 15:22-27               ¶¶ 8-13
 2                               16:6-9                 ¶9

 3

 4                         MEMORANDUM AND POINTS OF AUTHORITIES

 5   I.     INTRODUCTION

 6          Defendants move to strike Neodron’s second supplemental expert declaration on claim

 7   construction and portions of Neodron’s responsive claim construction brief that rely on that

 8   declaration because it is untimely and highly prejudicial. Without justification and to Defendants’

 9   prejudice, Neodron’s improper declaration seeks to provide new expert opinions on claim

10   construction two months after the deadline it stipulated to under the Court’s schedule and Pat. L.R.,

11   one month after the close of claim construction discovery, and on the very last day to file briefs on

12   claim construction. At no point did Neodron notify Defendants of its intent to submit the declaration

13   at issue, nor did it seek leave of court to do so. Instead, Neodron unilaterally served it with its

14   responsive claim construction brief, mere weeks before the Markman hearing, foreclosing

15   Defendants’ ability to respond, in any way, to the new opinions Neodron seeks to present. There is

16   no justification for the harm caused by this late disclosure. Neodron’s disregard for the rules and the

17   Court’s schedule to Defendants’ prejudice should not be rewarded. The declaration and briefing that

18   relies thereon should be excluded.

19   II.    RELEVANT FACTUAL BACKGROUND

20          The parties stipulated and the Court ordered that the Pat. L.R. 4-3(e) deadline to exchange

21   opinions of expert witnesses related to claim construction be set to April 17, 2020. Dkts. 64 and 65.

22   On that day, both sides exchanged their respective expert declarations on claim construction.

23   Neodron served a Declaration of Richard A. Flasck in Support of Plaintiff Neodron Ltd.’s Opening

24   Claim Construction Briefs (“Initial Flasck Decl.”) addressing the ’502, ’574, ’960, and ’770 patents,

25   which it subsequently filed as an exhibit to its opening claim construction brief (Dkt. 74-1).

26

27

28
                                                               DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                          2    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                  CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 6 of 14




 1   See Ex. 1 (4/17/2020 Initial Flasck Decl. and service email from Jon Ma). Defendants served their

 2   expert declaration as well. Ex. 2 (4/17/2020 Silzars Decl. and service email from Bradley Moore). 1

 3          About one month later and after the close of claim construction discovery (Dkt. 37),

 4   Neodron served on May 15, 2020, a first Supplemental Declaration of Richard A. Flasck (“First

 5   Supplemental Flasck Declaration”) regarding claim construction providing opinions on the ’502,

 6   ’574, and ’960 patents. Ex. 3 (5/15/2020 First Supp. Flasck Decl. and service email from Mireya

 7   Ballesteros). That declaration did not address the ’770 patent. Defendants notified Neodron of their

 8   objection to the First Supplemental Flasck Declaration since it was served well after the Patent L.R.
 9   4-3 deadline for exchanging expert opinions, after the filing of the JCCPS, and after the close of
10   claim construction discovery. When the parties filed their respective opening briefs on claim
11   construction on May 22, 2020, however, Neodron only relied on the Initial Flasck Declaration it
12   served on April 17, 2020. Dkts. 73 and 74-1. Thus, Defendants did not raise with the Court the issue
13   of Neodron’s untimely and improper First Supplemental Flasck Declaration.
14          Neodron, however, doubled down and ignored the rules again. On June 5, 2020, nearly two

15   months after the deadline to exchange expert opinions on claim construction and the filing of the

16   JCCPS, a month after the close of claim construction discovery, and on the very last day of

17   permitted claim construction briefing, Neodron produced an additional 9 pages of expert opinion in

18   yet another supplemental declaration from Mr. Flasck (“Second Supplemental Flasck Declaration”).

19   The Second Supplemental Flasck Declaration addresses only the ’770 patent. Id. Neodron’s

20   responsive claim construction brief (Dkts. 76 and 78) now relies on the First Supplemental Flasck

21   Declaration (Dkt. 77-1) and the Second Supplemental Flasck Declaration. Dkt. 77-2.

22          Defendants will refrain from taking the Court’s time and resources as to the First

23   Supplemental Flasck Declaration. Instead, Defendants’ motion to strike is focused on the Second

24   1
       On April 24, in accordance with Pat. L.R. 4-3, the parties submitted a Joint Claim Construction and
25   Prehearing Statement (“JCCPS”) identifying the intrinsic and extrinsic evidence, including expert
     opinions, that each party may rely on for purposes of claim construction. Dkts. 71, 71-1. Neodron’s
26   identification of evidence identified the “Declaration of Richard A. Flasck in Support of Plaintiff
     Neodron Ltd.’s Opening Claim Construction Briefs.” Dkt. 71-1. Neodron’s Pat. L.R. 4-3 disclosure
27   did not identify any additional declarations from Mr. Flasck it intended to rely on for purposes of
28   claim construction. See id.
                                                             DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                        3    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                CASE NO. 3:19-CV-05644-SI
            Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 7 of 14




 1   Supplemental Flasck Declaration addressing the disputed ’770 patent term and the portions of

 2   Neodron’s responsive claim construction brief that rely on that declaration.

 3           Neodron was well aware of the parties’ dispute on the single term at issue in the ’770 patent

 4   since April 7, 2020, when the parties first exchanged proposed constructions for disputed terms.

 5   Ex. 4 at Exhibit A, p. 14. Since the beginning, Defendants have contended this term is indefinite, and

 6   Neodron has disagreed. The dispute has not changed. In fact, Neodron addressed the ’770 patent in

 7   the Initial Flasck Declaration served on April 17. Dkt. 74-1 (Flasck Decl.) at 42-44. Neodron also

 8   addressed the indefiniteness challenge in its opening claim construction brief filed about one month
 9   later on May 22. Neodron then waited until the last round of claim construction briefs to serve its
10   Second Supplemental Flasck Declaration, providing 9 more pages of opinions and analysis that seek
11   to address the very same term. Dkt. 77-2 (Second Supp. Flasck Decl.). Neodron did not provide

12   notice to Defendants that it would submit the Second Supplemental Flasck Declaration, nor did it

13   seek leave of this Court to file it.

14   III.    LEGAL STANDARD

15           Courts may enforce the Patent Local Rules under Federal Rule of Civil Procedure 16(f) or

16   37(b)(2). See 02 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1363 (Fed. Cir.

17   2006) (citing Integrated Circuit Sys. v. Realtek Semiconductor Co., 308 F. Supp. 2d 1106, 1107

18   (N.D. Cal. 2004)). “Patent Local Rule 4-3 plainly requires the disclosure of expert testimony ‘on

19   which [the party] intends to rely either to support its proposed construction or to oppose any other

20   party’s proposed construction.’” Ipsilium LLC v. Cisco Systems, Inc., No.17-cv-07179-HSG, 2019

21   WL 1644399, at *3 (N.D. Cal. Apr. 16, 2019) (quoting Patent L.R. 4-3(b)) (emphasis in original

22   added by the court).

23           Federal Rule of Civil Procedure 37(c)(1) provides: “If a party fails to provide information or

24   identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

25   witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

26   justified or is harmless.” This rule “gives teeth” to Rule 26’s disclosure requirement that parties

27   disclose expert reports “at the times and in the sequence that the court orders.” Yeti by Molly Ltd. v.

28   Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); see also Tristrata, Inc. v. Microsoft
                                                              DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                         4    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                 CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 8 of 14




 1   Corp., No. 11-CV-03797-JST, 2013 WL 12172909, at *2 (N.D. Cal. May 13, 2013). It is a “self-

 2   executing, automatic sanction to provide a strong inducement for disclosure of material that must be

 3   disclosed pursuant to Rule 26.” Tristrata, 2013 WL 12172909, at *2 (internal quotation marks

 4   omitted). “Rule 37(c)(1) sanctions based on failure to disclose evidence in a timely manner may be

 5   appropriate even when a litigant’s entire cause of action or defense will be precluded.” Id. (internal

 6   quotation marks omitted). Such sanctions are inappropriate only where the failure was “substantially

 7   justified” or “is harmless.” Fed. R. Civ. P. 37(c)(1); Jarritos, Inc. v. Reyes, 345 Fed.Appx. 215, 217

 8   (9th Cir. 2009) (affirming exclusion of late-filed expert reports); Yeti, 259 F.3d at 1106 (same, where
 9   offering party argued late filing was due to mistaken belief); Tristrata, 2013 WL 12172909, at *2-3.
10   The burden of showing substantial justification and harmlessness falls on the non-moving party.
11   Tristrata, 2013 WL 12172909, at *3. “Disruption to the schedule of the court and other parties . . . is
12   not harmless.” Wong v. Regents of Univ. of California, 410 F.3d 1052, 1062 (9th Cir. 2005); accord
13   Tristrata, 2013 WL 12172909, at *2.
14   IV.    ARGUMENT
15          A.      Neodron’s Second Supplemental Flasck Declaration is Untimely and Improper
16          There can be no dispute that Neodron failed to comply with the requirements of the Patent

17   Local Rules, their application in this district, and the Court’s schedule in this case when submitting

18   its Second Supplemental Flasck Declaration on claim construction. Patent Local Rule 4-3 requires

19   that parties identify any witnesses they intend to rely on for purposes of claim construction and

20   provide a summary of their testimony including, “for any expert, each opinion to be offered related

21   to claim construction.” Pat. L.R. 4-3. It is well settled that Patent Local Rule 4-3 requires the filing

22   of an expert report no later than the parties’ JCCPS. See Tristrata, 2013 WL 12172909, at *2-3

23   (motion to strike late-filed expert report for failing to comply with P.L.R. 4-3(e) was granted because

24   Pat. L.R. 4-3(b) requires production of expert reports with JCCPS); see also GoPro, Inc. v. C&A

25   Marketing, Inc., No. 16-cv-03590-JST, 2017 WL 2335377, at *3 (N.D. Cal. May 30, 2017) (“Local

26   Rule 4-3(b) does require the filing of any expert report simultaneously with the JCCPS.”) (emphasis

27   in original); id. at *2 n.2 (“[T]he same disclosure requirement [of Pat. L.R. 4-3(e)] arguably applies

28   equally to both expert declarations and live expert testimony.” (citing Friskit, Inc. v. RealNetworks,
                                                               DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                         5     PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                  CASE NO. 3:19-CV-05644-SI
            Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 9 of 14




 1   Inc., No. C 03-5085 FMS, 2005 WL 6249309, at *1 (N.D. Cal. Mar. 22, 2005) (“Whether the expert

 2   testifies in court or by declaration, the result is the same: the sworn testimony of an expert is part of

 3   the claim construction record. Thus, the 4-3(d) [equivalent to today’s 4-3(e) ] requirements apply to

 4   any sworn testimony offered as substantive evidence.”)).

 5          The court’s decision in Tristrata is instructive. In that case, the parties exchanged expert

 6   declarations at the time of the JCCPS, but the plaintiff produced a second expert declaration with its

 7   opening claim construction brief that was “substantially longer and more detailed than the first.”

 8   Tristrata, 2013 WL 12172909, at *1. The defendants moved to strike the late-produced declaration,
 9   and the plaintiff opposed on the basis that there was “a good faith dispute over the meaning of Patent
10   Local Rule 4-3” and whether the rules permitted declarations to be produced for the first time with
11   claim construction briefs. Id. at *2. The court readily rejected the plaintiff’s interpretation of the
12   rules as “incorrect,” stating that “Local Rule 4-3(b) does require the filing of any expert report
13   simultaneously with the JCCPS,” and “[t]he only credible explanation for the filing of the Second

14   Bernstein Declaration, therefore, is that Plaintiff decided it wanted unilaterally to improve the

15   evidence it put before the Court during claim construction.” Id. (emphasis in original). The court

16   found that “[the plaintiff’s] conduct was not substantially justified, because it knowingly violated a

17   local rule” and that “[the plaintiff’s delay in filing the Second Bernstein Declaration was not

18   ‘harmless’” because it “came after the close of claim construction discovery,” and “disruption to the

19   schedule of the court and other parties . . . is not harmless.” Id. at *3. The court noted that “[o]ne

20   court has used the term ‘inherent prejudice’ to describe a similarly late disclosure.” Id. (citing

21   Largan Precision Co., Ltd. v. Fujifilm Corp., No. 10-cv-01318-SBA, 2012 WL 4097719, at *4 (N.D.

22   Cal. Sept. 17, 2012)).

23          This case is similar. Here, the parties jointly stipulated and Court ordered expert reports or

24   declarations on claim construction to be served earlier than the filing of the JCCPS, on April 17,

25   2020. Dkts. 63 and 65. Neodron was well aware of that deadline and complied with it when serving

26   the Initial Flasck Declaration on April 17, 2020, addressing the ’502, ’574, ’960, and ’770 patents.

27   Ex 1 (4/17/2020 Flasck Decl. and service email from Jon Ma). Indeed, the Initial Flasck Declaration

28   cited in the JCCPS and relied on by Neodron in its opening claim construction brief addressed the
                                                               DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                          6    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                  CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 10 of 14




 1   sole disputed ’770 patent claim term and Defendants’ indefiniteness challenge. Nothing in the

 2   Court’s schedule permitted Neodron to serve and rely on any additional expert declaration served

 3   after the April 17, 2020 deadline. Even if Neodron somehow believed the Patent Local Rules

 4   permitted additional expert disclosure with the filing of the JCCPS, Neodron ignored that date too.

 5           Rather than follow the rules, Neodron waited nearly two months to unilaterally produce the

 6   Second Supplemental Flasck Declaration on the ’770 patent that included a substantially longer

 7   analysis of the disputed ’770 patent term in an attempt to expand the evidence Neodron intended to

 8   present before the Court during claim construction. Dkts. 76 and 77-2. Neodron did so without
 9   providing notice to Defendants or seeking leave of this Court. Such delay is untimely under the
10   Court-ordered deadline and the Patent Local Rules, which apply to opinions in support of opening
11   and responsive briefs. Ipsilium, 2019 WL 1644399, at *3 (“Patent Local Rule 4-3 plainly requires
12   the disclosure of expert testimony ‘on which [the party] intends to rely either to support its proposed
13   construction or to oppose any other party’s proposed construction.’”) (quoting Patent L.R. 4-3(b))
14   (emphasis in original added by the court).
15           Because Neodron disregarded the Patent Local Rules and this Court’s deadlines for
16   complying with those requirements, Defendants request that the Court strike the Second
17   Supplemental Flasck Declaration and the portions of Neodron’s responsive claim construction brief
18   that rely on that declaration.

19           B.      The Untimely and Improper Disclosure of the Second Supplemental Flasck
                     Declaration was Neither Justified Nor Harmless, and Should be Stricken
20

21           Courts have found the late disclosure of expert opinions carries “inherent prejudice.”
22   Tristrata, 2013 WL 12172909, at *3 (finding late submission of expert declaration to be prejudicial,
23   citing Largan, 2012 WL 4097719 at *4). New expert opinions served after opportunities to develop
24   an evidentiary record have passed are prejudicial. See Asia Vital Components Co., Ltd. v. Asetek
25   Danmark A/S, 377 F. Supp. 3d 990, 1005 (N.D. Cal. 2019). Disclosing expert opinions “after the
26   exchange of preliminary claim constructions and extrinsic evidence, and well after the close of claim
27   construction discovery,” as is the case here, is not justified under the Court’s well-settled
28   interpretation of Pat. L.R. 4-3. GoPro, 2017 WL 2335377, at *3. And as this court has recognized,
                                                              DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                         7    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                 CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 11 of 14




 1   “[d]isruption to the schedule of the court and other parties is not harmless.” Tristrata, 2013 WL
 2   12172909, at *2 (internal quotation marks omitted). Neodron cannot overcome its burden to show its
 3   failure to adequately and timely disclose the Second Supplemental Flasck Declaration is harmless
 4   and justified.
 5           As an initial matter, Neodron has no justification for serving the Second Supplemental Flasck
 6   Declaration with 9 additional pages of opinions and analysis nearly two months after the deadline to
 7   exchange expert claim construction declarations. Unsurprisingly, Neodron has offered no reason for
 8   its late disclosure. At most, Mr. Flasck purports to justify the lateness of his second supplemental
 9   declaration by claiming he is responding to Defendants’ expert declaration of April 17, and that this
10   declaration “introduced several new arguments and positions that I had not been able to evaluate
11   when I prepared my April 17 declaration.” Dkt. 77-2, ¶¶ 1, 4. Mr. Flasck’s explanation is nothing
12   more than an improper attempt to shift blame, which is belied by his and Neodron’s actions. And it
13   does not excuse Neodron’s failure to comply with the Court’s scheduling order and Patent Local
14   Rules, nor does it address the prejudice to Defendants’ resulting from the late Second Supplemental
15   Flasck Declaration.
16           First, there is no genuine dispute over when the parties’ expert declarations on claim
17   construction were due. Second, had Neodron wished to challenge the opinions of Defendants’
18   expert, Neodron could have deposed Defendants’ expert and questioned him on his opinions during
19   the claim construction discovery period. It did not. Neodron also could have challenged the
20   Defendants’ expert’s opinions in Neodron’s opening claim construction brief. It did not. Neodron
21   could have also moved the Court to seek leave to file a supplemental declaration on claim
22   construction. It did not. Instead, Neodron ignored every avenue available to it in favor of
23   sandbagging Defendants with a two-month late declaration to which Defendants had no opportunity
24   to respond. Third, the idea that Neodron and Mr. Flasck did not have the opportunity to present these
25   arguments before June 5 is belied by the record. The Second Supplemental Flasck Declaration
26   purports to offer new opinions about the indefiniteness of the ’770 patent based on, for example, the
27   patent’s specification and figures, Mr. Flasck’s knowledge of “real-world devices,” and “typical
28   fabrication processes.” All of this was at Neodron’s and Mr. Flasck’s disposal before serving the
                                                              DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                        8     PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                 CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 12 of 14




 1   Initial Flasck declaration. It could have presented these arguments then, but instead chose to wait
 2   and ambush Defendants to gain an unfair advantage. Even assuming some of Mr. Flasck’s opinions
 3   were rebuttal in nature, there is no justification for waiting until service of the last claim construction
 4   brief, mere weeks before the Markman hearing, to disclose them. Although improper and untimely,
 5   Mr. Flasck prepared and Neodron served a first supplemental declaration on May 15, a month after
 6   the parties exchanged declarations as required under the Court’s schedule. Mr. Flasck offers no
 7   justification for not addressing the ’770 patent then, instead of waiting nearly one more month to
 8   surprise Defendants with new opinions and analysis.
 9          The only credible explanation is that “[Neodron] decided it wanted to unilaterally improve
10   the evidence it put before the Court during claim construction.” Tristrata, 2013 WL 12172909, at *2.
11   Since none of Mr. Flasck’s supplemental or responsive opinions were adequately or timely disclosed
12   under the Patent Local Rules, as discussed above, Neodron cannot justify the untimely disclosure of
13   and reliance on the Second Supplemental Flasck Declaration.
14          Moreover, Neodron’s failure to comply with the rules is not harmless, and its Second
15   Supplemental Flasck Declaration and reliance on that declaration in its responsive claim construction
16   brief is highly prejudicial to Defendants. The Second Supplemental Flasck Declaration provides
17   numerous new opinions on the ’770 patent that were not provided in the Initial Flasck Declaration. A
18   mere comparison of these two declarations highlights as much. Whereas the Initial Flasck
19   Declaration used three pages to address the ’770 patent term in dispute, the untimely Second
20   Supplemental Flasck Declaration spans 9 pages to address the very same term. Having served the
21   second supplemental declaration a month after the close of claim construction discovery, Neodron
22   foreclosed any possibility of Defendants to depose and question Mr. Flasck on these new opinions to
23   Defendants’ prejudice. And as courts in this district have found, even an opportunity to depose Mr.
24   Flasck or to submit arguments in reply would not undue the prejudice because Defendants had no
25   opportunity to address Mr. Flasck’s new opinions in their opening brief. See GoPro, 2017 WL
26   2335377, at *4. Moreover, Neodron’s production of the Second Supplemental Flasck Declaration on
27   June 5 —the very last day of briefing—exacerbated the harm by precluding Defendants from
28
                                                               DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                          9    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                  CASE NO. 3:19-CV-05644-SI
           Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 13 of 14




 1   addressing the opinions in either their opening or responsive claim construction briefs. See id. at *2-
 2   4; see also Friskit, 2005 WL 6249309, at *1.
 3          Neodron’s Second Supplemental Flasck Declaration is the classical example of sandbagging
 4   and should not be rewarded. Therefore, Defendants request that the Court strike Second
 5   Supplemental Flasck Declaration and the portions of Neodron’s responsive claim construction brief
 6   that rely on that declaration. Absent such striking, the prejudice to Defendants will not be undone.
 7   Any argument from Neodron that such a sanction is draconian is wrong. This is not a case where the
 8   exclusion of evidence will eliminate a claim or end the case. Indeed, Neodron’s timely served Initial
 9   Flasck Declaration addresses the ’770 patent and will stand, as will its opening brief and the
10   remainder of its responsive brief. Neodron will only suffer the loss of a supplemental declaration that
11   it was not permitted to file, bringing the parties back to parity.
12          C.      CONCLUSION

13          For the foregoing reasons, Defendants respectfully requests that the court strike the Second

14   Supplemental Declaration of Richard A. Flasck in Support of Plaintiff Neodron Ltd.’s Supplemental

15   Claim Construction Brief (Dkt. 77-2) and Neodron’s reliance on the same in its Responsive Claim

16   Construction Brief (Dkts. 76 and 78) as set forth in the below table.

17
                     Portions of Neodron’s Responsive Claim Construction Briefs that
18
                                           Should Be Stricken
19                      Page:Row                  Cited Paras. of 2nd Supp. Flasck Decl.
                        13:11-12                        ¶ 23
20                      13:24-14:5                      ¶¶ 15-23
21                      15:22-27                        ¶¶ 8-13
                        16:6-9                          ¶9
22

23        Dated: June 16, 2020                              By: /s/ Cecilia Sanabria

24                                                         Arpita Bhattacharyya (SBN: 316454)
                                                            arpita.bhattacharyya@finnegan.com
25                                                         FINNEGAN, HENDERSON, FARABOW,
                                                            GARRETT & DUNNER, LLP
26                                                         3300 Hillview Avenue
                                                           Palo Alto, California 94304
27                                                         Telephone: (650) 849-6600
                                                           Facsimile: (650) 849-6666
28
                                                               DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                                         10    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                                  CASE NO. 3:19-CV-05644-SI
     Case 3:19-cv-05644-SI Document 82 Filed 06/16/20 Page 14 of 14



                                        Cecilia Sanabria (pro hac vice)
 1                                       cecilia.sanabria@finnegan.com
                                        Christopher T. Blackford (pro hac vice)
 2                                       christopher.blackford@finnegan.com
                                        Elizabeth A. Niemeyer (pro hac vice to be filed)
 3                                       elizabeth.niemeyer@finnegan.com
                                        Aliza George Carrano (pro hac vice)
 4                                       aliza.carrano@finnegan.com
                                        Kelly C. Lu (SBN 303097)
 5                                       kelly.lu@finnegan.com
                                        Smith R. Brittingham (pro hac vice to be filed)
 6                                       smith.brittingham@finnegan.com
                                        Philip J. Eklem (pro hac vice)
 7                                       philip.eklem@finnegan.com
                                        Amanda E. Stephenson (pro hac vice)
 8                                       amanda.stephenson@finnegan.com
                                        FINNEGAN, HENDERSON, FARABOW,
 9                                       GARRETT & DUNNER, LLP
                                        901 New York Avenue, NW
10                                      Washington, DC 20001-4413
                                        Telephone: (202) 408-4000
11                                      Facsimile: (202) 408-4400
12                                      Lionel M. Lavenue (pro hac vice)
                                         lionel.lavenue@finnegan.com
13                                      FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
14                                      Two Freedom Square
                                        11955 Freedom Drive
15                                      Reston, Virginia 20190
                                        Telephone: (571) 203-2700
16                                      Facsimile: (571) 203-2777
17                                      Robert High (pro hac vice to be filed)
                                         robert.high@finnegan.com
18                                      FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
19                                      271 17th Street, NW
                                        Suite 1400
20                                      Atlanta, GA 30363-6209
                                        Telephone: (404) 653-6400
21                                       Facsimile: (404) 653-6444
22
                                      Attorneys for Defendants Lenovo (United States) Inc.
23                                    and Motorola Mobility LLC

24

25

26

27

28
                                             DEFENDANTS’ MOT. TO STRIKE 2ND SUPP. DECL. OF MR. FLASCK AND
                                       11    PORTIONS OF NEODRON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                                CASE NO. 3:19-CV-05644-SI
